Citation Nr: 1740856	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to an increased disability rating for a chronic ligamentous strain of the right ankle with minimal degenerative changes in excess of 20 percent prior to November 4, 2015, and in excess of 10 percent thereafter.

2.  The propriety of reduction of the disability rating for service-connected chronic ligamentous strain of the right ankle with minimal degenerative changes from 20 percent to 10 percent, effective November 4, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

Subsequently, in a May 2016 rating decision, the RO reduced the Veteran's disability rating for chronic ligamentous strain of the right ankle with minimal degenerative changes from 20 percent to 10 percent, effective November 4, 2015.  The Veteran filed a Notice of Disagreement (NOD) with that determination in July 2016.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  At the hearing, the undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence. 

The Board also notes that evidence has been added to the claims file that was not previously considered by the RO in connection with the claims on appeal, including an April 2017 written statement from the Veteran; however, there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review for any evidence submitted by the Veteran.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA examination for his right ankle disability in November 2015.  Thereafter, at the April 2017 hearing, the Veteran reported various symptomatology, suggesting a possible worsening of his right ankle, to include constant pain, pain with walking, an inability to stand on the ankle, the need to lean on things to relieve pressure, use of assistive device, brace and/or compression stockings, use of pain medication and cortisone steroid shots, and bruising.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a more recent examination is needed to ascertain the current severity and manifestations of this disability.

Moreover, at the April 2017 hearing, the Veteran addressed the symptomology of his service-connected disabilities and how they affect his employability.  Specifically, he reported that the medication taken for his heart condition caused fatigue and resulted in the Veteran napping during the day; he did not think he would be able to work a steady 8 hour day.  Additionally, he reported that he did not interact with people very much, had high disregard for authority, and distrust of the government due to his posttraumatic stress disorder (PTSD).  He also stated that he could not stay on his feet very long due to his ankle disability.  

The Veteran is currently service-connected for coronary artery disease, PTSD, diabetes mellitus, tinnitus, seborrhea on the chin and scalp, and right ankle disability with two scars.  His combined evaluation is 90 percent

The Veteran was afforded three separate VA examinations in March 2011, to include general medical, joints, and PTSD examinations.  The examiner noted that the Veteran's ischemic heart disease was not affecting his occupational function.  He also noted that the Veteran's mild facial seborrheic dermatitis had no effects on his occupation and did not result in work problems.  Additionally, it was noted that the Veteran's chronic right ankle pain contributed somewhat to employability issues in that the Veteran would not be able to work in a job that required prolonged standing or long distance walking; however, the examiner indicated that less physically active employment or sedentary employment would be feasible.  In reference to his PTSD, the examiner noted that the Veteran was withdrawn socially, had mild difficulties with conflict on his last job, had difficulties sleeping, and was hypervigilant.    It was noted that he did not contend that he was unemployed due to his mental disorder, and the examiner did not find that he had total occupational and social impairment due to his PTSD, but rather only reduced reliability and productivity.

None of the examination reports address the combined effects of all of the Veteran's service-connected disabilities.  Moreover, they do not address some of the Veteran's assertions at the April 2017 hearing.  Therefore, the Board finds that VA examination is needed to address the combined impact of his service-connected disabilities.

Additionally, at the hearing, the Veteran also reported that he worked with vocational rehabilitation 5 to 6 years ago, and was sent to ITT Tech for a programming class, which turned out not to be a good fit.  He also stated that he applied for Social Security Administration (SSA) disability benefits.  As the vocational rehabilitation and SSA records do not appear to be in the claims file, efforts should be made to obtain them on remand.

Lastly, as noted above, in a May 2016 rating decision, the RO decreased the disability rating for service-connected chronic ligamentous strain of the right ankle with minimal degenerative changes from 20 percent to 10 percent, effective November 4, 2015.  In July 2016, the Veteran filed a NOD with the decision; however, the RO has not yet issued a statement of the case (SOC). Rather, the RO issued a supplemental statement of the case (SSOC) in May 2016 addressing entitlement to an increased evaluation for both time periods, which did not include the regulation pertaining to rating reductions. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the issue is remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue an SOC addressing the issue of the propriety of reduction of the disability rating for service-connected chronic ligamentous strain of the right ankle with minimal degenerative changes from 20 percent to 10 percent, effective November 4, 2015.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities, to include his right ankle disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

4.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

5.  The Veteran should be provided the opportunity to submit any additional evidence, such as evidence from his former employers' regarding time lost from work and reasons for his termination.  Documentation from prior employers could be helpful in deciding the claim.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his chronic ligamentous strain of the right ankle with minimal degenerative changes.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's chronic ligamentous strain of the right ankle with minimal degenerative changes under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left ankles.  In so doing, the examiner should test the Veteran's range of motion for both ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

In addition, the examiner should indicate whether there is any ankylosis, malunion of the os calcis or astragalus and if the Veteran has undergone an astragalectomy

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  Thereafter, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is service-connected for PTSD; a right ankle disability; coronary artery disease, status post stent placement; diabetes mellitus, type II; tinnitus; seborrhea scalp and chin; and post-operative scars anterior, lateral and medial right ankle.  In rendering this opinion, the examiner should not consider any other nonservice-connected disabilities.

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, to include the effects of his medications for his service-connected disabilities, and industrial capacity.
 
The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

8.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

9.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

10.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




